Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 1 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 2 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 3 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 4 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 5 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 6 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 7 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 8 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 9 of
                                         19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 10
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 11
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 12
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 13
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 14
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 15
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 16
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 17
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 18
                                       of 19
Case: 20-50182   Doc# 26-4   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 19
                                       of 19
